Wells, J.
Upon the statement of the case, we must under stand that the “ agreement of composition with their creditors, by Pratt & Wentworth,” was executed by Pratt & Wentworth.
*121The agreement is not annexed, and its purport is not set out beyond the statement that it was a “ composition.” It is fair to assume that it was such as would have operated as a full discharge not only of Pratt & Wentworth, but of indorsers upon their notes, but for the reservation set forth in the bill of exceptions. That reservation preserved the rights of the creditor against indorsers, and of indorsers against the debtors. Sohier v. Loring, 6 Cush. 537. Hutchins v. Nichols, 10 Cush. 299. Potter v. Green, 6 Allen, 442.

Exceptions overruled.